Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-14 are directed to group II, non-elected without traverse.  Accordingly, claims 3-14 been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
i) Based on the applicant remark and amendment dated on 3/5/2021, Claims 1-2 are now patent eligible under 35 US 101.
2) Claims 1-2 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the transmission device and the reception device as recited in claims 1 and 2, as follow:
Claim 1:
 “…in a transmission device that comprises an encoding unit, a group-wise interleaving
unit, and a mapping unit:
an encoding step of performing, by the encoding unit, LDPC encoding on a basis of a check matrix of an LDPC code with a code length N of 69120 bits and an encoding rate r of 2/16;
a group-wise interleaving step of performing, by the group-wise interleaving unit, group-wise interleaving of interleaving the LDPC code in units of bit groups of 360 bits; [[and]]
a mapping step of mapping, by the mapping unit, the LDPC code in any one of 256 signal points of 2D-non-uniform constellation (NUC) of 256QAM in units of 8 bits,

the check matrix includes:
an A matrix of Ml rows and K columns in an upper left of the check matrix, the A matrix being indicated by a predetermined value Ml and an information length K=N x r of the LDPC code;
a B matrix of Ml rows and Ml columns, having a staircase structure adjacent to the right of the A matrix;
a Z matrix of Ml rows and (N-K-M1) columns, which is a zero matrix adjacent to the right of the B matrix;
a C matrix of (N-K-M1) rows and (K+M1) columns adjacent below the A matrix and the B matrix; and
a D matrix of (N-K-M1) rows and (N-K-M1) columns, which is a unit matrix adjacent to the right of the C matrix,
the predetermined value Ml is 1800,
the A matrix and the C matrix are represented by a check matrix initial value table, and
the check matrix initial value table is a table representing positions of elements of 1 's of the A matrix and the C matrix every 360 columns, and is
15356,…,57984: and
transmitting the mapped LDPC code to a reception device, wherein the reception device obtains the LDPC code from the mapped LDPC code and decodes the LDPC code”.

Claim 2:


an encoding unit that performs LDPC encoding on a basis of a check matrix of the LDPC code with a code length N of 69120 bits and an encoding rate r of 2/16,
a group-wise interleaving unit that performs group-wise interleaving of interleaving the LDPC code in units of bit groups of 360 bits; and
a mapping unit that maps the LDPC code in any one of 256 signal points of 2D-non-uniform constellation (NUC) of 256QAM in units of 8 bits,
in the group-wise interleaving, the (i+1)-th bit group from a lead of the LDPC code is set as a bit group i, and an arrangement of bit groups 0 to 191 of the 69120-bit LDPC code is interleaved into an arrangement of a bit group 18,…, 4, 
the check matrix includes:
an A matrix of Ml rows and K columns in an upper left of the check matrix, the A matrix being indicated by a predetermined value Ml and an information length K=N x r of the LDPC code;
a B matrix of Ml rows and Ml columns, having a staircase structure adjacent to the right of the A matrix;
a Z matrix of Ml rows and (N-K-M1) columns, which is a zero matrix adjacent to the right of the B matrix;
a C matrix of (N-K-M1) rows and (K+M1) columns adjacent below the A matrix and the B matrix; and
a D matrix of (N-K-M1) rows and (N-K-M1) columns, which is a unit matrix adjacent to the right of the C matrix,
the predetermined value Ml is 1800,

the check matrix initial value table is a table representing positions of elements of 1 's of the A matrix and the C matrix every 360 columns, and is 1617,…, 57984”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111